DISMISS and Opinion Filed August 26, 2019




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-19-00187-CV

                            JULIO NOE CONTRERAS, Appellant
                                         V.
                           COOPER EXCAVATION, INC., Appellee

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-00932

                              MEMORANDUM OPINION
                 Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                 Opinion by Chief Justice Burns
       Appellant’s brief is overdue. On August 9, 2019, we ordered appellant to file his brief by

August 19, 2019. We cautioned appellant that failure to file a brief by that date would result in

the dismissal of this appeal without further notice. To date, appellant has not filed his brief.

       Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                    /Robert D. Burns, III/
                                                    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE
190187F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 JULIO NOE CONTRERAS, Appellant                   On Appeal from the 160th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-19-00187-CV       V.                      Trial Court Cause No. DC-18-00932.
                                                  Opinion delivered by Chief Justice Burns,
 COOPER EXCAVATION, INC., Appellee                Justices Molberg and Nowell participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered August 26, 2019




                                            –2–